DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species I, including claims 1-9, 15 in the reply filed on December 11, 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Information Disclosure Statement
The information disclosure statement filed August 23, 2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
There are no legible copies of Foreign Patent Documents WO 0106669, and WO 2015105810.
The information disclosure statement filed August 23, 2019 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because Non-Patent Literature Documents having Cite Numbers 4 and 5 are not provided with their publication dates.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukuda (US 2004/0185815).
As to claim 1, Fukuda discloses a system (see figure 8) for mitigating interference from an interference signal (see signal from interfering source 30), wherein the system comprises cancellation circuitry configured to: receive a first signal from a first antenna AN1, the first signal comprising an interference component NR1 deriving from the interference signal and a desired component SD1 deriving from a desired signal SD; receive a second signal comprising an interference component NR2 deriving from the interference signal and received at one or more of a different antenna AN2, wherein the interference component RN2 in the second signal is stronger than that the interference component NR1 in the first signal (see figure 8 which shows that interfering source 30 is located closer to AN2); derive a cancellation signal NRE from the second signal; generate an output signal by subtracting the cancellation signal from the first signal to substantially remove the interference component from the first signal (see paragraphs [0047], and [0048]); and output the output signal (see paragraphs [0047], and [0048]).
RE comprises generating a cancellation signal based on the second signal and adjusting one or more of: an amplitude of the cancellation signal to match an amplitude of the interference component of the first signal; or a phase of the cancellation signal to match a phase of the interference component of the first signal (see paragraph [0048]).
As to claim 3, Fukuda discloses the cancellation circuitry is further configured to: identify when a source of interference in the first signal changes based on a change to the interference component of the first signal (see the feedback signal coupled to control part 22B3 in figure 8); and in response to said identification, adjust one or more of: the amplitude of the cancellation signal to match an updated amplitude of the interference component of the first signal; or a phase of the cancellation signal to match an updated phase of the interference component of the first signal (see paragraph [0048]).
As to claim 15, it is rejected for similar reasons with respect to claim 1 as set forth above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fukuda in view of Fujita (US 2008/0232506).
As to claim 4, Fukuda fails to disclose the interference signal is a pulsed interference signal comprising a series of pulses of interference; the system is configured to detect when a pulse of interference is received; and the cancellation circuitry is configured to subtract the cancellation signal from the input signal only during each pulse.  Fujita discloses the interference signal is a pulsed interference signal comprising a series of pulses of interference (see at least figure 6, legend “interference wave”); the system is configured to detect when a pulse of interference is received (see paragraph [0117] which discloses that detecting received long pulse signals as pulses of interference); and a cancellation circuitry 102 (see at least figure 3A) is configured to subtract the cancellation signal from the input signal only during each pulse (see paragraphs [0117], [0157]).  Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to provide the above teaching of Fujita to Fukuda, in order to cancel out pulse signals working as interference waves, and demodulate only the pulse signals of desirable wave in a stable manner (as suggested by Fujita at paragraph [0157]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fukuda in view of Ryu (US 2019/0036231).
As to claim 6, Fukuda discloses that the first signal is obtained via a first antenna element of the first antenna AN1, the second signal is obtained via a first antenna element of a second antenna AN2, but fails to disclose that each of the first and second antennas AN1, AN2 comprises a plurality of antenna elements, and wherein the first antenna element of the first antenna has the same polarization as the first antenna element of the second antenna.  Ryu discloses using two antenna arrays 200a, 200b (see figure 2(a), paragraph [0163]) wherein each of the first and second antennas 200a, 200b comprises a plurality of antenna elements 210, 220 (see figure 2(a)), and wherein the first antenna element of the first antenna 200a has the same polarization as the first antenna element of the second antenna 220b (see paragraph [0167]). Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to provide the above teaching of Ryu to Fukuda, in order to enhance the performance of the communication device (as suggested by Ryu).  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fukuda in view of Kushioka (US 2018/0145709).
As to claim 8, Fukuda fails to disclose the system is configured to choose the second signal from a set of signals, each comprising a corresponding interference component deriving from the interference signal, wherein the second signal is chosen as the signal from the set of signals that has the strongest interference component.  Kushikoka discloses an interference cancellation system is configured to choose a second signal from a set of signals (see a set of signals from sub-antenna 12-1 … 12-N), each comprising a corresponding interference component deriving from the interference signal, wherein the second signal is chosen as the signal from the set of signals that has the strongest interference component (see paragraphs [0069], [0081], [0110]). Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to provide the above teaching of Kushioka to Fukuda, in order to remove interference signal from the received signal with high accuracy (as suggested by Kushioka at paragraphs [0028], [0029]).  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Fukuda in view of Wang (US 2015/0200697).
As to claim 9, Fukuda fails to disclose the output signal is generated by subtracting the cancellation signal from the first signal in response to a determination that the strength of the interference component of the first signal is greater than a predefined threshold interference strength.  Wang discloses that output signal is generated by subtracting cancellation signal from a first signal in response to a determination that the strength of the interference component of the first signal is greater than a predefined threshold interference strength (see paragraphs [0027], [0030], and [0033]). Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to provide the above teaching of Wang to Fukuda, in order to save battery consumption.   
Allowable Subject Matter
Claims 5, 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 5, the prior art of record fail to disclose the second signal is obtained via a second antenna, the second signal comprises a desired component deriving from the desired signal and the system is configured to, in response to the desired component of the first signal falling below one or more of a predefined threshold or a predefined level relative to the desired component of the second signal, output a pulse blanked version of the second signal.
As to claim 7, the prior art of record fail to disclose the cancellation circuitry is further configured to, for each antenna element in the first antenna: receive, from the respective antenna element in the first antenna, a corresponding signal comprising an interference component deriving from the interference signal and a desired component deriving from a corresponding desired signal; receive, from each antenna element in the second antenna that shares the same polarization as the respective antenna element of the first antenna, a respective signal comprising an interference component deriving from the interference signal; derive a corresponding cancellation signal for the respective antenna of the first antenna based on the respective signal from each antenna element in the second antenna that shares the same polarization as the respective antenna element of the first antenna; generate a corresponding output signal by subtracting the corresponding cancellation signal from the corresponding signal to substantially remove the interference component from the corresponding signal; and output the corresponding output signal.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kushioka (US 2019/0319651); Binshtok (US 2003/0072396); Wilkerson (US 2012/0252392) disclose interference cancellation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN THANH VO whose telephone number is (571)272-7901.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on (571) 272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NGUYEN T VO/              Primary Examiner, Art Unit 2646